DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous Non-Final action dated 12/16/2021 has been vacated and replaced with this Non-Final Office Action as the Applicant’s arguments filed on 03/11/2022 are persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267).

Regarding claim 1, Minoru discloses an imaging device, comprising: 
a solid-state imaging element that generates a pixel signal by photoelectric conversion according to an amount of incident light (Minoru: see fig. 20 and page 12, lines 69-73, page 18, line 17, wherein a solid state image pickup element 31 that generates a pixel signal by photoelectric conversion according to a light amount of incident light); 
an integrated configuration unit that integrates a function of fixing the solid-state imaging element and a function of cutting off infrared light of the incident light (Minoru: see fig. 20, and page 18, line 28, in which a cover glass 38 integrates a function of protection for an imaging device and a function as an infrared cut filter); and 
a lens group that includes a plurality of lenses and focuses the incident light on a light receiving surface of the solid-state imaging element (Minoru: see fig. 20, page 12, lines 71-73, page 18, line 17 noted that a lens group 30c includes a plurality of lenses and focused the incident light on a light receiving surface of the solid state image pickup element 31), 
wherein the integrated configuration unit deploys a lowermost layer lens of the lens group in a foremost stage in a direction for receiving the incident light; and the lowermost layer lens constitutes a lowermost layer with respect to an incident direction of the incident light (Minoru: see fig. 20 and page 18, lines 28, 43, wherein the cover glass 38 deploys a lowermost layer lens L4 of the lens group 30c in a foremost stage in a direction for receiving the incident light, the lowermost layer lens L4 constituting a lowermost layer with respect to an incident direction of the incident light), and 
wherein the lowermost layer lens is an aspherical and recessed lens, an effective region for converging the incident light on the solid state imaging element is define and the size of the external shape of the lowermost layer lens in the vertical direction with respect to the incident light is smaller than a size of the solid-state imaging element (Minoru: see fig. 20, the lowermost layer lens is an aspherical and recessed lens L4 is in the package unit 30b, an effective region for converging the incident light on the solid state imaging element 31 is define as the solid state imaging element 31 absorbs amount of light through this effective region, the size of the external shape of the lowermost layer lens L4 in the vertical direction with respect to the incident light being smaller than a size of the solid state imaging element 31).
Minoru does not explicitly disclose that a size of the effective region in a vertical direction with respect to the incident light being smaller than a size of an external shape of the lens.
However, Kikuchi teaches that a size of the effective region in a vertical direction with respect to the incident light being smaller than a size of an external shape of the lens (Kikuchi: see fig. 8A and par. [0037], wherein a size of the effective region 3 in a vertical direction with respect to the incident light being smaller than a size of an external shape 4 of the lens as the effective area 3 can be expanded to as close as possible to the outer periphery of the optical component).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Kikuchi with the system/method of primary reference to include a size of the effective region in a vertical direction with respect to the incident light being smaller than a size of an external shape of the lens. 
One would have been motivated to have a smaller size for the optical component (Kikuchi: see par. [0037]).

Regarding claim 2, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1, 
wherein the effective region is defined substantially at a center with respect to a width of the lowermost layer lens in the vertical direction with respect to the incident light; and a non- effective region for not necessarily converging the incident light on the solid-state imaging element is defined in an outer peripheral portion of the effective region (Minoru: see fig. 20, page 13, line 30 and the analysis of claim 1, wherein the effective region is defined substantially at a center with respect to a width of the lens L2 in the vertical direction with respect to the incident light, a non-effective region is not necessarily converging the incident light on the solid state imaging element 11 being define in an outer peripheral portion of the effective region), and 
wherein the non-effective region is produced by extending a structure that functions as the effective region at a boundary with the effective region (Minoru: see fig. 20, page 13, line 30 and the analysis of claim 1, in which the non-effective region is produced by extending a structure that functions as the effective region at a boundary with the effective region).

Regarding claim 3, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1, wherein a cross-sectional shape of an outer peripheral side surface portion of the lowermost layer lens as viewed in the vertical direction with respect to the incident direction of the incident light has a round shape (Minoru: see fig. 20 and page 13, line 30, wherein a cross-sectional shape of an outer peripheral side surface portion of the lens L4 has viewed in the vertical direction with respect to the incident direction of the incident light has a round shape at the edge as the lens L4 has a positive power).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267) and further in view of Watamichi (CN106164731).

Regarding claim 4, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1.
Minoru in the combination with Kikuchi does not disclose a hemming bottom portion is formed on an outer peripheral side surface of the lowermost layer lens at a boundary with the solid-state imaging element.
On the other hand, Watamichi teaches that a hemming bottom portion is formed on an outer peripheral side surface of the lowermost layer lens at a boundary with the solid-state imaging element (Watamichi: see fig. 8 and page 7, lines 21-30, wherein an additional laminated substrate 26 is formed on an outer peripheral side surface of the lens element 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Watamichi with the system/method of primary reference to include a hemming bottom portion.
One would have been motivated to have another alternative design for the lens. 

Regarding claim 5, Minoru in the combination with Kikuchi and Watamichi discloses the imaging device according to claim 4.
Watamichi further teaches that the hemming bottom portion has a square cross-sectional shape as viewed in the vertical direction with respect to the incident direction of the incident light (Watamichi: see fig. 8, wherein the additional laminated substrate 26 has a square cross-sectional shape as viewed in the vertical direction with respect to the incident direction of the incident light).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Watamichi with the system/method of primary reference to include a hemming bottom portion having square shape.
One would have been motivated to have square shape for the hemming bottom portion to have secure structure for the device. 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267) and further in view of Kobayashi et al. (“Kobayashi”, US 2013/0314798).

Regarding claim 6, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1.
Minoru in the combination with Kikuchi does not explicitly disclose that a corner of the lowermost layer lens has a shape that includes a polygonal shape having a round shape.
However, Kobayashi teaches that a corner of the lowermost layer lens has a shape that includes a polygonal shape having a round shape (Kobayashi: see fig. 1B and par. [0025], in which a corner of the lens has a shape that includes a polygonal shape having a round shape).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kobayashi with the system/method of primary references to include a corner of the lens has a shape that includes a polygonal shape having a round shape.
One would have been motivated to alternative form of the lens design. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267) and further in view of Ogawa et al. (“Ogawa”, US 2016/0282612).

Regarding claim 7, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1.
Minoru in the combination with Kikuchi does not disclose that a refractive film having a refractive index different from a refractive index of the lowermost layer lens is formed on an outer peripheral side surface portion of the lowermost layer lens.
However, Ogawa teaches that a refractive film having a refractive index different from a refractive index of the lowermost layer lens is formed on an outer peripheral side surface portion of the lowermost layer lens (Ogawa: see fig. 1 and pars. [0021]-[0025], wherein a refractive film as a light shielding film having a refractive index different from a refractive index of a substrate of a lens 2 is formed on an outer peripheral side surface portion of the lens 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogawa with the system/method of primary reference to include a refractive film having a refractive index different from a refractive index of the lowermost layer lens formed on an outer peripheral side surface portion of the lowermost layer lens.
One would have been motivated to reduce inner surface reflection (Ogawa: see par. [0022]).

Regarding claim 8, Minoru in the combination with Kikuchi and Ogawa discloses the imaging device according to claim 7.
Ogawa further teaches that the refractive index of the refractive film is higher than the refractive index of the lowermost layer lens (Ogawa: see par. [0022], wherein a difference in the refractive index and between the substrate and the light-shielding film is preferably 0.2 or less. The Examiner takes the position that the value 0.2 or less means that 0.2 to negative value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogawa with the system/method of primary references to include that the refractive index of the refractive film is higher than the refractive index of the lowermost layer lens.
 One would have been motivated to reduce inner surface reflection (Ogawa: see par. [0022]).

Regarding claim 9, Minoru in the combination with Kikuchi and Ogawa discloses the imaging device according to claim 7.
Ogawa further teaches that the refractive index of the refractive film is lower than the refractive index of the lowermost layer lens (Ogawa: see par. [0022], wherein a difference in the refractive index and between the substrate and the light-shielding film is preferably 0.0 or more).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogawa with the system/method of primary references to include that the refractive index of the refractive film is lower than the refractive index of the lowermost layer lens.
 One would have been motivated to reduce inner surface reflection (Ogawa: see par. [0022]).

Regarding claim 10, Minoru in the combination with Kikuchi and Ogawa discloses the imaging device according to claim 7.
Ogawa further teaches that a thickness of the refractive film in the incident direction of the incident light on an outer peripheral side surface of the lowermost layer lens is any one of a thickness identical to a thickness of the lowermost layer lens, a thickness larger than the thickness of the lowermost layer lens, and a thickness smaller than the thickness of the lowermost layer lens (Ogawa: see par. [0027], wherein the light shielding film has an average film thickness of 2µm or more and 100 µm or less. It must meet one of three situations as mentioned in the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogawa with the system/method of primary reference to include that a thickness of the refractive film in the incident direction of the incident light on an outer peripheral side surface of the lowermost layer lens is any one of a thickness identical to a thickness of the lowermost layer lens, a thickness larger than the thickness of the lowermost layer lens, and a thickness smaller than the thickness of the lowermost layer lens.
One would have been motivated to exhibit a sufficient light absorbing function (Ogawa: see par. [0027]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/00224267) and further in view of Masugi (US 2019/0056573).

Regarding claim 11, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1.
Minoru in the combination with Kikuchi does not disclose that a front surface of the lowermost layer lens has an anti- reflection function.
On the other hand, Masugi teaches that a front surface of the lowermost layer lens has an anti- reflection function (Masugi: see par. [0163], wherein an anti-reflecting coating is applied onto lens surface).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Masugi with the system/method of primary reference to include that a front surface of the lens has an anti- reflection function
One would have been motivated to reduce flare or ghost to achieve the optical performance with high contrast (Masugi: see par. [0163]).

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267) and further in view of Ezoe et al. (“Ezoe”, US 2015/0277002).

Regarding claim 12, Minoru in the combination with Kikuchi discloses the imaging device according to claim 1, 
wherein an IRCF (infrared cut filter) is formed between the solid-state imaging element and the lowermost layer lens in a stage before the solid-state imaging element with respect to the incident direction of the incident light (Minoru: see fig. 20, and page 18, line 28, wherein a cover glass 38 functions as an infrared cut filter is formed between the solid state image pickup element 31 and the lowermost layer lens L4 in a stage before the solid state image pickup element 31 with respect to the incident direction of the incident light); and a glass substrate (Minoru: see fig. 30, and page 18, line 28, in which the cover glass 38 function as protection).
Minoru in the combination with Kikuchi does not disclose that a glass substrate being formed in a stage before the IRCF, and the IRCF includes two layers, one of the layers being formed on the solid-state imaging element, the other layer being formed on the glass substrate, the IRCF in the one layer and the IRCF in the other layer being joined to each other via an adhesive in a mutually opposed state.
However, Ezoe teaches that glass substrate being formed in a stage before the IRCF, and the IRCF includes two layers, one of the layers being formed on the solid-state imaging element, the other layer being formed on the glass substrate, the IRCF in the one layer and the IRCF in the other layer being joined to each other via an adhesive in a mutually opposed state (Ezoe: see figs. 1-2 and pars. [0041], [0635], wherein a glass substrate 30 is being formed in a state before an infrared ray cutoff filter 42 and the IRCF 42 includes two layers. Each layer includes one high refractive index layer 2 and one low refractive index layer 3, one of the layers being formed on a substrate 100 having an imaging element unit, the other layer being formed on the glass substrate 30, the IRCF in the one layer and the IRCF in the other layer being joined to each other via an adhesive in a mutually opposed state as each member is boned by adhesives 20. The Examiner broadly interprets that each layer of the IRCF 42 is considered as the member of the camera module 200).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ezoe with the system/method of primary references to include the glass substrate and IRCF having two layers.
One would have been motivated to protect the module by having the glass substrate and have different refractive index by having different layers in the IRCF. 

Regarding claim 14, Minoru in the combination with Kikuchi and Ezoe discloses the imaging device according to claim 12, wherein a size of the solid-state imaging element in the vertical direction with respect to the incident direction of the incident light is larger than each of sizes of the glass substrate, the IRCF, and the adhesive (Minoru: see figs. 20-21 and page 13, lines 19-20, wherein a size of the solid state imaging element in the vertical direction with respect to the incident direction of the incident light is larger than the glass substrate 38 including protection function and an infrared cut filter function. And see in the analysis of claim 12, the solid state imaging element in the vertical direction with respect to the incident direction of the incident light is larger than each of sizes of the glass substrate, the IRCF and the adhesive).

Regarding claim 15, Minoru in the combination with Kikuchi and Ezoe discloses the imaging device according to claim 14.
Ezoe further teaches that a size of the glass substrate in the vertical direction with respect to the incident direction of the incident light is larger than each of the sizes of the IRCF and the adhesive (Ezoe: see fig. 3 and the analysis of claim 12, in which a size of the glass substrate 30 in the vertical direction with respect to the incident direction of the incident light is larger than each of the sizes of the IRCF and the adhesive).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ezoe with the system/method of primary references to include that a size of the glass substrate in the vertical direction with respect to the incident direction of the incident light is larger than each of the sizes of the IRCF and the adhesive. 
One would have been motivated to have alternate form of the design for the module when the size of the glass substrate is larger than each of the sizes of the IRCF and the adhesive. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267), Ezoe et al. (“Ezoe”, US 2015/0277002) and further in view of Nanae et al. (“Nanae”, WO2018100834).

Regarding claim 13, Minoru in the combination with Kikuchi and Ezoe discloses the imaging device according to claim 12.
Minoru in the combination with Kikuchi and Ezoe does not disclose that IRCF is made of polyimide. 
However, Nanae teaches that IRCF is made of polyimide (Nanae: see page 15 and lines 57-58, wherein IR cutoff filter is made of polyimide). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Minamio with the system/method of primary references to include that IRCF is made of polyimide.
One would have been motivated to provide alternative material for the IRCF. 
Minoru in the combination with Kikuchi, Ezoe and Nanae does not explicitly disclose that an elastic modulus of the glass substrate is higher than an elastic modulus of the IRCF; and the elastic modulus of the IRCF is higher than an elastic modulus of the adhesive.
However, it is a common knowledge to have that an elastic modulus of the glass substrate is higher than an elastic modulus of the polyimide; and the elastic modulus of the polyimide is higher than an elastic modulus of the adhesive (see https://www.mit.edu/~6.777/matprops/polyimide.htm and https://www.engineeringtoolbox.com/young-modulus-d_417.html?msclkid=5141e1d4d14f11ec91a79eb18553f32c#google_vignette, wherein elastic modulus of glass is 50-90GPa, elastic of polyimide is 2.5 GPa, elastic modulus of adhesive ad thermoplastic such as ABS plastics is 1.4GPa).
Therefore, it would have been obvious to one or ordinary skill in the art to incorporate the elastic modulus of each material into the primary references. The rational/motivation to do so is to provide more information about object’s or substance’s resistance for manufacture. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267), Ezoe et al. (“Ezoe”, US 2015/0277002) and further in view of Sasaki et al. (“Sasaki”, US 2018/0094086).

Regarding claim 19, Minoru in the combination with Kikuchi and Enoe discloses the imaging device according to claim 12.
Minoru in the combination with Kikuchi and Enoe does not disclose that an anti- reflection film is formed a position between the glass substrate and the IRCF.
However, Sasaki teaches that an anti- reflection film is formed a position between the glass substrate and the IRCF (Sasaki: see fig. 4 and par. [0519], in which an antireflection layer 22 is form a position between a transparent substrate 20 and a near infrared cut filter 21).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sasaki with the system/method of primary reference to include an anti-reflection film located between the glass substrate and the IRCF. 
One would have been motivated to provide alternative form for the design. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JP2009145597) in view of Kikuchi et al. (“Kikuchi”, US 2012/0224267), Ezoe et al. (“Ezoe”, US 2015/0277002) and further in view of Minamio et al. (“Minamio”, US 2007/0029582).

Regarding claim 20, Minoru in the combination with Kikuchi and Ezoe discloses the imaging device according to claim 12.
Minoru in the combination with Kikuchi and Ezoe does not disclose that an anti- reflection film or a light absorbing film is formed on a side surface portion of the glass substrate wherein the at least one side surface portion is formed in the vertical direction.
However, Minamio teaches that an anti- reflection film or a light absorbing film is formed on a side surface portion of the glass substrate, wherein the side surface portion is formed in the vertical direction (Minamio: see fig. 7B and par. [0074], wherein an antireflection film 36 is formed on a side surface portion of a transparent sheet 34, wherein the side surface portion is formed in the vertical direction).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Minamio with the system/method of primary reference to include an anti-reflection film located on the side surface of the glass substrate. 
One would have been motivated to provide alternative form for the design. 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697